Citation Nr: 0303374	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbosacral injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an evaluation in excess of 10 percent for 
residuals of a lumbosacral injury.  The veteran subsequently 
perfected this appeal.  In August 2000, the evaluation was 
increased to 20 percent effective back to the date of the 
original claim for increase.

A hearing before the undersigned was held in June 2001.

In August 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	VA neurologic and orthopedic examinations in July 2002 
variously reported range of motion as follows: forward 
flexion to 5 and 20 degrees; backward extension to 5 and 
20 degrees; and lateral bending to 10 degrees bilaterally 
and to 20 degrees on the right and 30 degrees on the left.  
Resolving reasonable doubt in the veteran's favor, these 
findings approximate severe limitation of motion of the 
lumbar spine.  

3.	Clinical examination in July 2002 indicated no neurologic 
findings with respect to sensory changes or strength 
deficits in the lower extremity muscle groups and magnetic 
resonance imaging (MRI) in September 2002 revealed no 
definite disc herniation or cord compression.

4.	The veteran has not submitted objective evidence that his 
disability requires frequent hospitalization or causes 
marked interference with employment beyond that 
contemplated in the schedular standards.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no more, for 
the residuals of a lumbosacral injury are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The April 1999 
rating decision, the November 1999 statement of the case 
(SOC) and the January 2003 supplemental statement of the case 
(SSOC) collectively informed the veteran of the laws and 
regulations pertaining to an increased evaluation for the 
residuals of a lumbosacral injury.  A December 2001 letter to 
the veteran told him of the type of evidence and information 
he needed to submit in order to successfully prosecute a 
claim.  The August 2001 Board remand notified the veteran of 
the enactment of the VCAA.  The January 2003 SSOC set forth 
the regulations relating to VA's duty to notify and to 
assist; spelled out what evidence the veteran was required to 
submit and what evidence would be gathered by VA; and advised 
the veteran that upon receipt of the required information 
and/or authorization, VA would make reasonable attempts to 
obtain identified VA or private records.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  VA 
requested that the veteran provide an authorization for Dr. 
Davis.  The veteran responded that Dr. Davis no longer 
practices and is currently doing missionary work overseas.  
Consequently, these records have not been requested.  At the 
same time, the veteran submitted private records from the 
Medical College of Ohio (MCO) and these have been associated 
with the claims folder.  The veteran has not identified 
additional records that need to be obtained.  In keeping with 
the duty to assist, the veteran was provided VA examinations 
in March 1999, October 1999, and July 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Records from Medical College of Ohio indicate that the 
veteran underwent a MRI of the lumbosacral spine in November 
1993.  Impression was minimal central disc bulge at the L5-S1 
level without evidence of thecal sac compression.  The 
exiting nerve roots at this level were unremarkable and the 
remaining levels were also unremarkable without evidence of 
disc bulge, herniation, or nerve root compression.  The 
veteran underwent trials of Daypro and Naprosyn and also 
received epidural steroid injections.  Records indicate 
continued treatment through April 1994.  At that time, the 
veteran was not on any medication and assessment was chronic 
back pain.  The physician indicated that roofing was not 
appropriate for the veteran.  

The veteran underwent a VA examination in March 1999.  He 
reported that he was working as a roofer and for the last few 
years had experienced lower back pain.  On physical 
examination, he was able to ambulate fairly well, heel-toe 
ambulation was normal, and he was able to squat partly.  
Range of motion was as follows: forward flexion from 0 to 80 
degrees; backward extension from 0 to 20 degrees; lateral 
flexion from 0 to 30 degrees; and rotation from 0 to 25 
degrees.  There was some evidence of pain on motion.  X-rays 
were suggestive of spondylolysis of L5.  Diagnosis was 
residual low back strain.  

The veteran underwent another VA examination in October 1999.  
He reported increasing pain, soreness, tenderness and 
stiffness in the back with left leg pain every once in a 
while.  He is no longer able to do his roofing jobs.  
Physical examination revealed lumbosacral tenderness and 
soreness and pain with motion.  Flexion was to 65 degrees 
without pain and then down to 75 degrees with pain.  He could 
bend and rotate 30 degrees with pain at the extremes.  He 
could raise onto his toes and heels and squat.  Straight leg 
raising was negative.  X-rays revealed spondylolisthesis of 
L5 over S1 of the first degree.  Diagnosis was residual 
injury to lumbosacral spine with spondylolisthesis.  

The veteran testified at the June 2001 hearing that the 
farthest he can walk is approximately 1/8 of a mile, he has 
difficulty coming down steps and getting out of vehicles, and 
is unable to tie his own shoes.  He used to be a roofer but 
has not worked since 1997.  He has looked for work but is 
very limited in what he can do because of his back and leg 
problems.  The veteran also reported that he is having 
various neurological symptoms such as spasms, radiculopathy, 
right leg numbness and bowel problems.  

A VA neurologist evaluated the veteran on July 24, 2002.  The 
veteran reported a radiating and throbbing pain that comes 
underneath the genital region, down the medial aspect of the 
thigh and usually stops below the knee.  Occasionally it 
radiates to the foot and explodes.  At that point he loses 
strength of his leg and control of his bowels.  He also 
reports muscle spasm in the calf and leg on the right side 
after a particularly severe pain episode.   He has not taken 
medication for the past 2 years because he does not have a 
doctor.  Flare-ups are daily and rated 10/10 in severity.  
The veteran reports significant functional loss due to his 
pain and right leg weakness, such as an inability to work.

The veteran uses a cane.  Physical examination revealed range 
of motion as follows: forward flexion and backward extension 
to 5 degrees; and lateral bending to 10 degrees bilaterally.  
The veteran reported that he was unable to toe or heel walk 
because the generation of pain into the right buttock and 
back of the leg.  He grabbed his thigh and said he was having 
a strong pulsing pain but there was no detectable muscle 
spasm in either the back or the leg.  He was able to do 3 
seconds of toe standing on both feet when encouraged.  Muscle 
strength was +5/5 in all muscle groups in both lower 
extremities.  

Straight leg raising in the seated position caused pain on 
the right when the hip was flexed at 20 degrees actively.  In 
the supine position the veteran was able to perform 45 
degrees of active movement before pain was noted in the back.  
On the left side pain was generated at 45 degrees elevation.  
Passive movement of both legs to 75 degrees was accomplished 
but beyond this level strong resistance was met due to pain.  
There was no decrease or increase in muscle tone in either 
thigh or leg and no muscle atrophy in either lower extremity.  
There were no sensory deficits detected to pin prick or light 
touch in any dermatomal distribution either on the right or 
left.  The veteran's gait was slow and he maintained a rigid 
back.  

Impression was low back pain radiating down the right leg 
that is historically consistent with an L5 radiculopathy.  
There were no neurologic findings with respect to sensory 
changes, or strength deficits in the lower extremity muscle 
groups.  The limitation of the spinal column was considered 
severe; however, the examiner noted that when the veteran was 
putting his shoes and socks on there appeared to be greater 
flexibility in the thoracic and lumbar columns than during 
testing.  

The veteran also underwent a VA orthopedic examination on 
July 24, 2002.  The claims folder was reviewed.  The veteran 
is currently unemployed and any stair climbing, bending or 
twisting exacerbates his pain and he reports that he becomes 
severely debilitated during flareups.  Subjectively, the 
veteran feels he cannot care for himself in terms of the 
activities of daily living.  

On physical examination, range of motion was as follows: 
forward flexion and extension to 20 degrees; and lateral 
bending to 20 degrees on the right and 30 degrees to the 
left.  The veteran would not cooperate with further range of 
motion testing secondary to pain.  The veteran was able to 
stand on his toes but was unable to toe walk or walk on his 
heels.  Examination of the lower extremities revealed 
strength of 5/5 with the exception of some 4/5 strength in 
his quadriceps, hamstrings and dorsiflexors of the right 
lower extremity.  Straight leg raising revealed that at 45 
degrees the veteran developed pain in his lower back with 
radiation just to the level of the knee but not distally.  
Cross straight leg raise revealed that at 45 degrees he 
experienced the same pain in the posterior aspect of his 
right leg.

Sensory examination revealed no deficits in sensation in his 
right or left lower extremities to light touch.  
Proprioception was intact in both lower extremities.  Back 
musculature appeared normal without fixed postural 
abnormality.  

X-rays of the lumbar spine revealed spondylolysis of L5 but 
no evidence for spondylolisthesis.  Impression was lower back 
pain that may be indicative of a right L5 radiculopathy, but 
clinical examination was essentially unremarkable in that 
there were no strength or sensory deficits.

The veteran underwent a MRI of the lumbar and thoracic spine 
in September 2002.  Impression was "severe narrowing of the 
thecal sac in the lumbar region from the level of L4 distally 
due to increased epidural fat.  No definite disk herniation, 
bone marrow abnormalities, or cord compression is seen."

Analysis

The veteran was originally granted service connection for 
residuals of a lumbosacral injury in November 1979 and 
granted a 10 percent evaluation effective January 1979.  In 
August 2000, the evaluation was increased to 20 percent 
effective February 9, 1999.  The veteran contends that his 
back problems have worsened considerably since 1999 and that 
the current 20 percent evaluation does not adequately reflect 
the severity of his low back disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, VA evaluated the 
veteran's residuals of a lumbosacral injury pursuant to 
Diagnostic Codes 5295-5292.  Under Diagnostic Code 5295, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation; lumbosacral strain with 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warrants a 
20 percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2002).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

The medical evidence reveals a rather significant change in 
the veteran's range of motion of the lumbar spine since the 
1999 VA examinations.  Subjectively, the veteran complains of 
substantial pain in his low back and right leg.  VA 
neurological examination in July 2002 indicated that the 
veteran's limitation of motion could be considered severe, 
although it was noted that his motion appeared better when he 
was not being tested.  Orthopedic examination revealed that 
flexion and extension were limited to 20 degrees and lateral 
bending to the right and left was also limited.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran's disability picture more nearly 
approximates that of a severe limitation in lumbar motion and 
a 40 percent evaluation under Diagnostic Code 5292 is 
warranted.  

On review of the medical evidence of record, the Board finds 
that an evaluation in excess of 40 percent is not warranted.  
Diagnostic Codes 5285 (vertebral fracture), 5286 (complete 
ankylosis of the spine), and 5289 (ankylosis of the lumbar 
spine) all provide for evaluations in excess of 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 and 5289 
(2002).  There is no medical evidence of a vertebral fracture 
or ankylosis and therefore, these diagnostic codes are not 
for application.

The Board acknowledges that Diagnostic Code 5293 also 
provides for an evaluation in excess of 40 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  At the June 2001 hearing the 
veteran reported various neurological complaints such as 
radiculopathy and also that he had MRI findings of a bulging 
disc.  Consequently, the August 2001 Board remand requested 
additional examination to determine, in essence, whether the 
veteran had degenerative disc disease or any neurological 
findings related to his service-connected lumbosacral injury.  

The veteran underwent extensive VA neurological and 
orthopedic examinations.  Subjectively, the veteran 
complained of significant neurological problems.  
Objectively, however, there were no neurologic findings with 
respect to strength or sensory changes.  The examiners did 
not diagnose intervertebral disc syndrome or degenerative 
disc disease.  Rather, they both indicated that the veteran 
had a lower back pain historically consistent or indicative 
of right L5 radiculopathy.  The most recent MRI examination 
in September 2002 did not reveal any evidence of disc 
herniation or cord compression.  The medical evidence of 
record does not establish current neurological findings 
related to the veteran's lumbosacral injury.  As such, the 
Board does not find the application of Diagnostic Code 5293 
to be appropriate.  

In determining that an evaluation in excess of 40 percent is 
not warranted, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.59 as interpreted in Deluca, supra.  There 
is no basis for a rating in excess of 40 percent based on 
limitation of motion due to any functional loss as this 
decision awards the veteran the maximum schedular rating for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Further, objective findings 
in July 2002 did not indicate significant functional loss, 
loss in strength, or muscle atrophy.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the residuals of his 
lumbosacral injury.  The veteran claims that his disability 
affects his ability to work and the record contains medical 
evidence that roofing is not appropriate for the veteran.  
However, the veteran has not submitted objective evidence 
indicating that his disability causes a marked interference 
with all employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

A 40 percent evaluation, and no more, for residuals of a 
lumbosacral injury is granted, subject to the laws and 
regulations governing the award of monetary benefits.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

